Motion for a stay, under the circumstances here presented, granted on condition that the case be brought on for argument during the week of May 25, 1959; that relator Frank J. Valenti be given the opportunity, pending the hearing and determination of the appeal, to be released on a surety company bail bond in the amount of $15,000 and the Supreme Court, New York County, is directed to release said relator on bail upon the giving of a proper surety company bail bond, and that the case be set down for argument during the week of May 25,1959.